DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (U.S. 2017/0085917) in view of Miller (U.S. 6118595) and Lin et al. (U.S. 2017/0214937), hereinafter Lin.

Regarding claim 1, Hannuksela discloses an image decoding method comprising: 
obtaining image data from a bitstream ([0238]); 
decoding a first region of a projection image corresponding to a non-clipping region of a 360-degree image from the image data ([0371]); 
obtaining information about a clipping region ([0258]) of the 360-degree image from the bitstream ([0263] and [0221]); 
converting the projection image including the first region and the second region into the 360-degree image ([0375]). 
Hannuksela does not explicitly disclose determining a second region of the projection image, based on the information about the clipping region obtained from the bitstream.
However, Miller teaches obtaining information about a clipping region of the 360-degree image and determining a second region of the projection image corresponding to the clipping region of the 360-degree image, based on the information about the clipping region obtained from the bitstream (Miller figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannuksela’s method with the missing limitations as taught by Miller to create an immersive full spherical view (Miller col. 2, lines 18-22).
As shown above, all of the limitations are known, they can be applied to a known device such as an encoder or decoder to yield a predictable result of creating a more detailed spherical view.


However, Lin teaches determining a second region of the projection image corresponding to the clipping region of the 360-degree image, by using at least part of the first region which is adjacent to the second region (Lin [0045] and [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hannuksela in view of Miller with the missing limitations as taught by Lin to be able to handle unavailable pixels in a spherical frames (Lin [0045]).
As shown above, all of the limitations are known, they can be applied to a known device such as an encoder or decoder to yield a predictable result of being able to handle unavailable pixels in a spherical frames.

Regarding claim 2, Hannuksela in view of Miller and Lin teaches the image decoding method of claim 1, wherein the clipping region includes at least one of a first spherical segment of one base generated when an upper sphere of the 360-degree image is cut along a horizontal plane and a second spherical segment of one base generated when a lower sphere of the 360-degree image is cut along a horizontal plane (Miller fig. 1, #15). 
The same motivation for claim 1 applies to claim 2.

Regarding claim 3, Hannuksela in view of Miller and Lin teaches the image decoding method of claim 2, wherein the information about the clipping region includes at least one of information about a first angle formed between a top point on the 360-degree image and a point on a circumference of a base side of the first spherical segment of one base with respect to an inside center point of the 360-
The same motivation for claim 1 applies to claim 3.

Regarding claim 4, Hannuksela in view of Miller and Lin teaches the image decoding method of claim 1, wherein the information about the clipping region is stored in at least one of a video parameter set and a supplemental enhancement information (SEI) message in the bitstream (Hannuksela [0217] and [0244]). 

Regarding claim 6, Hannuksela in view of Miller and Lin teaches the image decoding method of claim 1, further comprising: obtaining information indicating whether the 360-degree image includes the clipping region; and determining whether to obtain information about the clipping region, according to the information indicating whether the 360-degree image includes the clipping region (Hannuksela [0263]). 

Regarding claim 7, Hannuksela in view of Miller and Lin teaches the image decoding method of claim 1, wherein the projection image is an image obtained by projecting the 360-degree image using any one of equirectangular projection, icosahedral projection, cubemap projection, octahedron projection, and rotated sphere projection (Hannuksela [0168]). 

Regarding claim 8, Hannuksela in view of Miller and Lin teaches an image decoding apparatus comprising: 

a decoder (Hannuksela [0146]) configured to decode a first region of a projection image corresponding to a non-clipping region of the 360-degree image from the image data (Hannuksela [0371]), and to determine a second region of the projection image corresponding to the clipping region of the 360-degree image (Miller figs. 1 and 2), by using at least part of the first region which is adjacent to the second region (Lin [0045] and [0007]), based on the information about the clipping region obtained from the bitstream (Hannuksela [0263] and [0221]); and 
a converter configured to convert the projection image including the first region and the second region into the 360-degree image (Hannuksela [0375]). 
The same motivation for claim 1 applies to claim 8.

Regarding claim 9, Hannuksela in view of Miller and Lin teaches the image decoding apparatus of claim 8, wherein the clipping region includes at least one of a first spherical segment of one base generated when an upper sphere of the 360-degree image is cut along a horizontal plane and a second spherical segment of one base generated when a lower sphere of the 360-degree image is cut along a horizontal plane (Miller fig. 1, #15). 
The same motivation for claim 1 applies to claim 9.

Regarding claim 11, Hannuksela in view of Miller and Lin teaches an image encoding method comprising: 
determining a clipping region (Hannuksela [0258], [0263] or Miller fig. 2) and a non-clipping region in a 360-degree image (Hannuksela [0371]); 

encoding a first region of the projection image corresponding to the non-clipping region of the 360-degree image (Hannuksela [0392] and fig. 11); and 
generating a bitstream (Hannuksela [0280] and [0221]) including image data for the encoded first region of the projection image (Hannuksela [0220]), and information about the clipping region of the 360-degree image (Hannuksela [0263] and [0221]),
wherein a second region of the projection image corresponding to the clipping region of the 360-degree image (Miller figs. 1 and 2) is based on at least part of the first region which is adjacent to the second region (Lin [0045] and [0007]). 
The same motivation for claim 1 applies to claim 11.

Regarding claim 12, Hannuksela in view of Miller and Lin teaches the image encoding method of claim 11, wherein the clipping region includes at least one of a first spherical segment of one base generated when an upper sphere of the 360-degree image is cut along a horizontal plane and a second spherical segment of one base generated when a lower sphere of the 360-degree image is cut along a horizontal plane (Miller fig. 1, #15). 
The same motivation for claim 1 applies to claim 12.

Regarding claim 13, Hannuksela in view of Miller and Lin teaches the image encoding method of claim 11, wherein the information about the clipping region includes at least one of information about a first angle formed between a top point on the 360-degree image and a point on a circumference of a base side of the first spherical segment of one base with respect to an inside center point of the 360-degree image, and information about a second angle formed between the top point and a point on a 
The same motivation for claim 1 applies to claim 13.
Regarding claim 14, Hannuksela in view of Miller and Lin teaches the image encoding method of claim 11, wherein the information about the clipping region is stored in at least one of a video parameter set and a supplemental enhancement information (SEI) message in the bitstream (Hannuksela [0217] and [0244]). 

Regarding claim 15, Hannuksela in view of Mille and Lin r teaches the image encoding method of claim 11, wherein the projection image is an image obtained by projecting the 360-degree image using any one of equirectangular projection, icosahedral projection, cubemap projection, octahedron projection, and rotated sphere projection (Hannuksela [0168]).

Response to Arguments
Applicant's arguments filed 11/17/20 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Hannuksela in view of Miller and Lin.
	Under the broadest reasonable interpretation of claim 1 as currently written, the Examiner believes that the amended determining a second region by using at least part of a first region can be taught by the intra-prediction disclosed in Hannuksela ([0195] and [0175]) because intra-prediction uses 

On pg. 9 of the Applicant’s Response, the Applicant argues that Hannuksela and Miller fail to teach or suggest “obtaining information about a clipping region of the 360-degree image from the bitstream” as claimed in claim 1.
	The Examiner respectfully disagrees. Under the broadest reasonable interpretation of “a clipping region”, Hannuksela discloses a clipping function ([0263]) which is used to determine the locations of samples in the reference picture ([0258]) for an apparatus used to create a 360-degree image ([0371] and title). These samples can be interpreted as regions which are encoded in a bitstream ([0221] and [0280], video content, which contains multiple regions of image content, is encoded in a bitstream). Moreover, Miller teaches obtaining multiple clipping regions of the 360-degree image (figs. 1 and 2). Therefore, the combination of Hannuksela and Miller teach obtaining a clipping region of the 360-degree image from the bitstream.
	The Examiner suggests further defining what is meant by “a clipping region”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (U.S. 2006/0034529 or U.S. 7623682) teaches determining a second region corresponding to a clipping region of the 360-degree image ([0052] and fig. 5), by using at least part of the first region which is adjacent to the second region (fig. 3). The U.S. patent was cited in the Applicant’s IDS dated 8/9/19.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482